BROCK, Judge.
We have carefully examined the record, the evidence, and the judge’s instructions to the jury. The bill of indictment is sufficient to charge defendant with the offense for which he was tried. The trial court was duly organized and had jurisdiction of the defendant and the offense charged. The State’s evidence fully required submission of the case to the jury. The jury was instructed upon the appropriate principles of law. The punish*667ment imposed was within the statutory limits. In our opinion defendant had a fair trial, free from prejudicial error.
No error.
Chief Judge Mallard and Judge Campbell concur.